Citation Nr: 0612622	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

In this matter, the veteran claims that he has PTSD as a 
result of traumatic experiences in service, including combat 
and non combat experiences in Vietnam.  These reportedly 
included the following:  (a) the death of serviceman J.F.H. 
around the time of the veteran's arrival in Vietnam in early 
1966; (b) being stuck in a foxhole during a mortar attack on 
the Marine base at An Hoi around May of 1966; (c) the death 
of serviceman R.B. at Red Beach in June or July of 1966; and 
(d) the killing of Vietnamese outside of combat.  While the 
veteran has a diagnosis of PTSD from a VA psychiatrist and a 
private psychiatrist, the RO denied the veteran's claim 
because both diagnoses relied on the veteran's unverified 
account of his Vietnam experiences.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks. The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary. See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997). Applying this holding to the 
instant case, it does not appear that sufficient effort was 
made to verify the veteran's purported stressors through 
official channels, to include research of his unit records.  
The veteran's service personnel and medical records could not 
be located by the National Personnel Records Center.  VA has 
not attempted to verify the occurrence of any alleged 
stressful events in Vietnam by contacting the appropriate 
agency, and additional development is indicated.  

The National Personnel Records Center stated no personnel 
records were available for the veteran.  He states he served 
in Vietnam from January or February 1966 to September 1966.  
The only medical record from this time period shows that he 
received treatment from the 3rd Dental Company in DaNang, 
Vietnam, in August 1966.

The veteran's VA outpatient treatment records contain 
numerous references in 2003 to his having applied for and 
been approved for some form of benefits from the Social 
Security Administration. VA is required to obtain evidence 
from the Social Security Administration, including any 
decisions by an administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  

Since it is clear the veteran routinely receives VA 
treatment, the RO should take this opportunity to obtain more 
recent medical records, so that the information in the file 
is complete.



Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to verify the 
veteran's claimed stressor events in 
Vietnam by contacting the Commandant of 
the Marine Corps and/or the Marine 
Historical Society. The veteran's claimed 
traumatic experiences, including the 
following:  
(a) the death of serviceman J.F.H. 
on February 28, 1966 - although 
the death has been verified, no 
information is of record 
concerning the circumstances of 
his death, which the veteran 
states occurred during an attack; 
(b) being stuck in a foxhole 
during a mortar attack on the 
Marine base at An Hoi around May 
of 1966 - need unit records for 
Force Logistic Support Group, 
Alpha, 3rd Service Battalion, FMR; 
and 
(c) the death of serviceman R.B. 
at Red Beach in June or July of 
1966 - veteran states R.B. was 
assigned to the 3rd Engineers.

If possible, ask the Commandant of the 
Marine Corps and/or the Marine Historical 
Society if it can verify the veteran's 
presence for duty from January or 
February 1966 until September 1966 
through any unit records or reports.

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Obtain the appellant's medical 
records for any psychiatric treatment or 
hospitalization from the VA medical 
facilities in Dunkirk and Buffalo from 
May 2004 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

4. Thereafter, if information is received 
verifying any of the claimed stressors, 
undertake any needed development, such as 
providing the veteran a VA psychiatric 
examination, with an opinion as to 
whether he meets the criteria for 
diagnosing PTSD and, if so, whether it is 
due to the verified stressor(s).  

5. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






